 

Case 18-12491-CSS Doc 43-1 Filed 11/06/18 Page 1 of 4

EXHIBIT 1

(Proposed Trade Agreement)

4842-6295-9993
EAST\162331243.1

 

 

Case 18-12491-CSS Doc 43-1 Filed 11/06/18 Page 2 of 4

,2018

TO: [Critical Vendor]

[Name]
[Address]

Trade Agreement

As you may be aware, on November 5, 2018 (the “Petition Date”), Promise
Healthcare Group, LLC, together with certain of its affiliates (collectively, the “Debtors”), filed
voluntary petitions (the “Bankruptcy Cases”) under chapter ll of Title ll of the United States
Code in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).
On the Petition Date, we requested the Bankruptcy Court’s authority to pay certain vendors and
service providers in recognition of the importance of our relationship with such vendors and
service providers. On , 2018, the Bankruptcy Court entered an order (the “Order”)
authorizing us, under certain conditions, to pay pre-bankruptcy claims of certain vendors and
service providers that agree to be bound by the terms of the Order and to the terms set forth below.
A copy of the Order is enclosed.

To receive payment on pre-bankruptcy claims, we require you to agree to supply
goods and/or services to the Debtors based on “Customary Trade Terms.” Customary Trade Terms
are trade terms that are the same or better than the trade terms that existed immediately prior to the
Petition Date.

For purposes of administration of this trade program as authorized by the
Bankruptcy Court (the “Trade Payment Progr_‘am”), the Debtors and you agree as follows:

l. For purposes of this Trade Agreement, the estimated balance of your prepetition
claim (accounting for any setoffs, credits or discounts) (the “Prepetition Claim”) is
$ . The Prepetition Claim will be paid as follows: | |.
Notwithstanding our agreement to pay the Prepetition Claim, it will be necessary
for you to file a proof of claim 1n the Bankruptcy Cases to officially evidence the
Prepetition Claim. You will receive notice of the bar date for filing a proof of
claim at a later date. You hereby agree to accept payment in the amount of the
Prepetition Claim in full and complete satisfaction of any and all amounts owed to
you by the Debtors for the period ending on the Petition Date, and you hereby waive
any right to assert or seek payment of any amount for the period prior to the Petition
Date that exceeds the Prepetition Claim. ln particular, you agree that your proof of
claim will not be filed in an amount that exceeds the Prepetition Claim.

2. The open trade balance or credit line that you will extend to the Debtors for delivery
of postpetition goods or performance of postpetition services is $
(which shall not be less than the greater of the open trade balance outstanding: (a)
on , 2018, or (b) on normal and customary terms on an historical
basis for the period prior to the Petition Date.

5.

 

of this letter to

Case 18-12491-CSS Doc 43-1 Filed 11/06/18 Page 3 of 4

In consideration for the payment described herein, you agree not to file or otherwise
assert against any or all of the Debtors, their estates or any other person or entity or
any of their respective assets or property (real or personal) any lien (a “Lien”), a
claim for reclamation (a “Reclamation Claim”), or a claim under section 503(b)(9)
of the Bankruptcy Code (a “503§b)(9) Claim”), regardless of the statute or other
legal authority upon which such Lien, Reclamation Claim, or 503(b)(9) Claim may
be asserted, related in any way to any remaining prepetition amounts allegedly
owed to you by the Debtors arising from agreements or other arrangements entered
into prior to the Petition Date; and, to the extent you have already obtained or
otherwise asserted such a Lien, Reclamation Claim, or 503(b)(9) Claim, you shall
take (at your own expense) whatever actions are necessary to remove such Lien or
withdraw such Reclamation Claim or 503(b)(9) Claim unless your participation in
the Trade Payment Program authorized by the Order is terminated

If your Prepetition Claim arises under a contract with the Debtors, you also agree
not to file a motion to compel assumption or rejection of the contract.

You will hereafter extend to the Debtors all Customary Trade Terms, which are:

[ADD INDIVIDUALIZED SET OF CUSTOMARY TRADE/SERVICE TERMS OR
ATTACI'I/CROSS-REFERENCE TERM FROM EXISTING AGREEMENT]

Payment of your Prepetition Claim in the manner set forth in the Order may occur

upon execution of this letter by a duly authorized representative of your company and the return

the Debtors. Your execution of this letter agreement and the return of the same to

the Debtors constitute an agreement by you and the Debtors:

a.

4842-62 95-9993

EAST\162331243.1

to the Customary Trade Terms and, subject to the reservations contained in the
Order, to the amount of the Prepetition Claim set forth above;

that, for at least during the pendency of the Bankruptcy Cases, you will continue to
supply the Debtors with goods and/or services under the Customary Trade Tenns
and any terms set forth herein and that the Debtors will pay for such goods and/or
services in accordance with the terms hereof;

that you have reviewed the terms and provisions of the Order and acknowledge that
you are bound by such terms; and

that if either the Trade Payment Program or your participation therein terminates as
provided in the Order, any payments received by you on account of your Prepetition
Claim will be deemed to have been in payment of postpetition obligations owed to
you and you will immediately repay to the Debtors any payments made to you on
account of your Prepetition Claim to the extent that the aggregate amount of such
payments exceed the postpetition obligations, without the right of any setoffs,
claims, provision for payment of reclamation or trust fund claims, or other defense.

 

 

Case 18-12491-CSS Doc 43-1 Filed 11/06/18 Page 4 of 4

The Debtors and you also hereby agree that any dispute with respect to this
agreement, the Order and/or your participation in the Trade Payment Program shall be determined
by the Bankruptcy Court.

Please indicate your agreement to the terms hereof by returning a signed copy of

this letter to [Name] at (__)_ or [Name] (_)____.

Sincerely,
[Debtor]
By:
Its:

Agreed and Accepted by:

[Name of Critical Vendor/Service Provider]

By:

Its:

Dated:

4842-6295-9993

EAST\162331243.1

